Title: From Thomas Jefferson to William W. Woodward, 21 December 1806
From: Jefferson, Thomas
To: Woodward, William W.


                        
                            Sir
                            
                            Washington Dec. 21. 06.
                        
                        Your favour of the 18th. has come to hand, and three volumes of Scott’s family bible had been before recieved
                            at different times. it has been so usual for some person to apply here for the subscriptions for books by those who reside
                            here, that I have not attended to the case of this particular one, nor do I know whether any one has ever called for the
                            subscription. but presuming it has not been paid I now inclose you 20. D. as near the fractional sum for either the three
                            or the four volumes as I can come in paper. I shall be glad to recieve the 4th. vol. when ready. with my thanks for the
                            kind sentiments expressed in your letter, I pray you to accept my salutations & best wishes.
                        
                            Th: Jefferson
                            
                        
                    